The relators until recently acted as assistant law directors of the city of Cleveland, in charge of the prosecution of all criminal cases tried in *Page 21 
the municipal court, by virtue of their appointment by the predecessor or predecessors of the present law director, W. George Kerr. With the change in the charter and the personnel of the city government, these relators were relieved of their duties by the present law director. They demanded a hearing before the law director. A hearing was had, but the order dispensing with their services remained unchanged. Mandamus proceedings are instituted by them seeking a mandate from this court commanding the law director to reinstate them into their former service.
It is claimed in support of the prayer for mandamus that the charter of the city of Cleveland affords them protection against summary dismissal; that a summary dismissal is in violation of the provisions of the charter, and is, therefore, null and void and of no effect.
The gist of the argument of counsel for the relators as to the legal point involved and applicable may be stated as follows: It is contended by counsel that these assistant law directors must under the provisions of the charter be regarded as in the classified service. The following is quoted from paragraph 2 of Section 126 of the charter of the city of Cleveland:
"There shall be in the classified service two classes, to be known as the competitive class and the non-competitive class.
"a. The competitive class shall include all positions and employment for which it is practicable to determine the merits and fitness of applicants by competitive tests.
"b. The non-competitive class shall consist of all positions requiring peculiar and exceptional qualifications of a scientific, managerial, professional, or educational character, as may be determined by the rules of the commission."
The effect of the above-cited paragraph according to *Page 22 
the contention of counsel for the relator is that there are two classes of classified service to be known as the competitiveclass and the noncompetitive class, and that the relators belong to the noncompetitive class of the classified service.
If this contention be true, it would be diametrically opposed to the provisions of the Code contained in Section 486-8, which, in part, defines "positions in unclassified service." This section of the General Code sets forth twelve specifications as to what positions are deemed in the unclassified service. Specification 11 reads: "Assistants to the attorney-general, special counsel appointed or employed by the attorney-general, assistants to county prosecuting attorneys and assistants to city solicitors." The office of city solicitor is merely another name for what the charter now calls the law director. The assistants to the city solicitor occupy the same position and exercise the same duties as do now assistants to the officer denominated in the charter as the law director.
It will be seen that the charter does not contain a similar express provision placing assistants to the law director in the unclassified service.
It may well be argued that the omission from the charter of a provision similar to that of General Code Section 486-8, expressly placing assistants to the solicitor or assistants to the law director in the unclassified service, was not unintentional, that it was the purpose of the Cleveland charter to place such assistants in the non-competitive class of the classified service. If that be true, the relators would in law be entitled to the protective provisions of the charter applying to persons occupying positions in the classified service against summary dismissal.
Our attention is directed to Section 84 of the present charter of the city of Cleveland, which reads: "The director of law shall be the prosecuting attorney *Page 23 
of the municipal court. He may designate such number of assistant prosecutors as the council by ordinance may authorize. He shall prosecute all cases brought before such court and perform the same duties, so far as they are applicable thereto, as are required of the prosecuting attorney of the county."
It is not straining this provision of the charter to say that the assistants to the law director in charge of the prosecution of criminal cases are required to perform the same duties, so far as they are applicable, as are required of assistants to the prosecuting attorney of the county. The purpose seems to be clear; namely, to create the position of city prosecutor, who is to exercise the same powers and duties as does the prosecutor of the county. The assistants to the prosecuting attorney of the county are by the specific provisions of the General Code expressly placed in the unclassified service. The same provision of the Code puts the position of assistants to city solicitor in the unclassified service.
The purpose of the law seems therefore clear, namely, that assistant solicitors shall be regarded as in a position similar to that of assistants to the county prosecutor.
The question arises: Did the framers of the charter intend to depart from the provisions of the General Code which place assistants to the law director or assistants to the city solicitor in the unclassified service? Did it intend to place such positions in the noncompetitive class of the classified service?
Since the charter does not expressly provide as does the General Code as to the class in which the assistant law directors in charge of the prosecution of criminal cases shall be placed, it becomes a question of interpretation as to what was the intention of the framers of the charter. It is a sound rule of interpretation that, in attributing a purpose and intention *Page 24 
to the framers of a law, such intention and purpose should, if possible, be a reasonable intent and purpose. Tested by this rule of interpretation, we are to inquire whether the attributing of such intention to the charter, that assistant law directors in charge of the prosecution of criminal cases shall be regarded as in the classified service, is reasonable or logical. It must be kept in mind that the assistants to the law director are required not only to be lawyers duly admitted to the bar after a rigid examination by examiners appointed by the Supreme Court of Ohio, but must have practiced law for a period of not less than two years before they are eligible to such an appointment. We can see no purpose in requiring that these assistant law directors shall undergo another examination as to their legal qualifications. The folly of such a requirement becomes lucid and apparent when we examine into the actual examination afforded these assistants of the law director at a subsequent period. The questions asked of them were so insignificant as to afford no test of ability whatsoever. They are of such a simple nature that a novice in the study of law would view them in that light. Was it intended, therefore, by the framers of the charter that the civil service commission act as a supervisory power over the Supreme Court of Ohio?
It seems to us that, to attribute an intention to the framers of the charter to constitute the civil service board — often composed of members who are not even lawyers — a supervisory power as to the qualifications of members of the bar, which may disregard the edict of the Supreme Court of Ohio when it admitted applicants for admission to the bar after a rigid examination, is so puerile as to almost make it humorous. There is no express authority by way of precedent to be found in Ohio, but we are aided considerably by language contained in an opinion in People,ex rel. *Page 25 Crane, v. Taylor, Treas., 17 Misc. Rep., 505, 40 N.Y.S., 321. At page 324 the court says: "The district attorney is charged with grave responsibility and duties of the highest moment to the county. His assistants, for whom he is responsible, occupy the most confidential relations to him, and necessarily are charged with duties of the utmost importance. I think the public welfare demands that the district attorney in the selection of his assistants should be left absolutely free in the exercise of his own judgment and discretion."
We are quite aware of the principle of the law that where there is a conflict between the provisions of the General Code and the provisions of the municipal charter, in a matter relating to the civil service, the provisions of the charter must be regarded as supreme, the General Code to the contrary notwithstanding. SeeState, ex rel. Lentz, v. Edwards, 90 Ohio St. 305,107 N.E. 768.
But, in order that such a rule be followed, the conflict must appear by the express terms in the charter and not by mere inference. It will be noticed that there is no express provision of the charter classifying assistants to the law director, in charge of the prosecution of criminal cases. The contention by counsel for relators is that persons or classes of persons placed in the unclassified service are enumerated in the charter, and that assistants to the law director, in charge of prosecution of criminal cases, are not expressly included in the unclassified service, and that it must therefore follow that such assistants belong to the non-competitive class of the classified service.
In order to hold that thereby arises a conflict between the provisions of the charter and the General Code, we would have to resort, not to the language of the charter, but to the inference contended for by counsel for the relators. Section 84 of the present charter of the city of Cleveland provides that "he *Page 26 
may designate such number of assistant prosecutors as the council by ordinance may authorize." The power to designate, as used in this section, seems broad and not subject to condition. Counsel for the relators maintain that Section 84 above cited must be read so as to mean that "he may designate such number of assistant prosecutors * * * but that he must choose them from the eligible list." There is no express provision in the charter to that effect. If this interpretation contended for is to be adopted, it would have to be on the basis of inference in order to harmonize same with inferences drawn from other portions of the charter.
We hold that, where there is no conflict in express statements between the provisions of a municipal charter and the provisions of the General Code, inferences alone cannot be depended upon in order to establish such conflict. The duty of the court then becomes clear to seek to harmonize the provisions of the charter with the provisions of the General Code. In other words, in the absence of express language in the provisions of the municipal charter, showing that it conflicts with the provisions of the General Code, the court must attribute an intention to the framers of the charter to harmonize the provisions of the charter with the provisions of the General Code relating to the same subject-matter.
It is quite clear to us that, if Section 486-8, General Code, which defines positions in unclassified service, stood alone, and there were no municipal charter provisions to consider, the assistants to the law director in charge of the prosecution of criminal cases would, under the express provision of the Code, be regarded as assistant solicitors, and therefore be placed in the unclassified service. A contrary charter provision would have the effect of a virtual repeal of the provision of the General Code in so far as the city of Cleveland is *Page 27 
concerned, as it would undo the force and effect of the provisions of the General Code. It is well established that there can be no repeal by implication, and it is likewise the law that, in order to undo the force and effect of a provision of the General Code, the charter must legislate specifically on the same subject; that the mere general classification in the charter of the various branches of the civil service, in language broad enough to include the relators, is not sufficient to undo the force and effect of the express provisions of the General Code covering the same subject-matter. When the Legislature of Ohio enacted a law covering the same subject-matter, and in express terms placed certain persons and certain classes of persons in the unclassified service, they must so remain in the unclassified service, unless the charter by its express language provided otherwise.
Reasoning by analogy, we shall suppose that, after the enactment of Section 486-8, including specification 11, which places the assistant solicitors in the unclassified service, the Legislature of Ohio at a later date passed another law similar to the law now contained in the charter classifying civil service in the same language now contained in the Cleveland charter. Could it be maintained that, because the later law was framed in language so general as to include within its terms the positions of assistant solicitors so as to place them in the classified service, thereby Section 486-8, including specification 11, was repealed and set aside? The answer is obvious that the general classification contained in an act passed at a later date by the Legislature, in the absence of an express repeal of Section 486-8, including specification 11, could not be deemed as a repeal of the express provision of Section 486-8, including specification 11, as there can be no repeal by implication, and the later act would therefore be so interpreted as not to conflict with the express provision *Page 28 
of Section 486-8, including specification 11. The same reasoning applies with equal force when it is sought to nullify the express enactment contained in Section 486-8, including specification 11, by charter provisions claimed to be in conflict with the provisions of the General Code.
We conclude that the position of assistant law director is of such confidential relation and the duties imposed upon him are of such importance that it is in the interest of the public welfare that the appointing power, to wit, the law director, shall exercise such disciplinary supervision as he deems necessary. While it is true that the civil service commission provided by rule for an examination of assistants to the law director, we are of the opinion that such rule of the civil service commission, in so far as it relates to assistant prosecutors, is not authorized by the charter of the city of Cleveland; that the examination is nugatory and of no legal significance. The law director without interference has the appointing power. The power to appoint without interference also implies the power to discharge.
Holding as we do, the prayer for mandamus will be denied and the petition dismissed.
Writ denied.
WEYGANDT, J., concurs in judgment.
VICKERY, J., not participating. *Page 29